ELECTRODES FOR ENERGY STORAGE DEVICES
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A3, B2 and C4 in the reply filed on December 7, 2020 is acknowledged.
Claims 2-3, 10 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 24, 2022.
Claims 1, 4-9, 11-14 and 19-30 are being examined on the merits in this Office action.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 11 and 20 are objected to because of the following:
Claim 23 is missing. The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The recitation “the active material particles” recited in claim 1 should be consistent with the earlier-mentioned recitation “a plurality of electrode active material particles”.
The recitation “the carbon element(s)” recited in claim 1 should be consistent with the earlier-mentioned recitation “… aspect ratio carbon elements”.
In claim 1, the “less than ten percent by weight polymeric binders” does appear to be “less than ten percent by weight of polymeric binders”; the “at least ninety nine percent carbon by weight” does appear to be “at least ninety nine percent of carbon by weight”.
In claim 11, the “… length of a largest dimension the carbon elements” does appear to be “… length of a largest dimension of the carbon elements”.

Appropriate correction is required.

Claim Interpretations
The recitation “percolation threshold” recited in claim 1 is interpreted according to the description in the specification ([0042]-[0043]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-9, 11-14 and 19-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in “high aspect ratio” in claim 1 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The “high aspect ratio carbon elements” has been rendered indefinite by the use of the term “high”. Note that although the .
The “polymeric binders”, “thin polymeric layer” and “self-assembled polymer” recited in claim 1 are ambiguous, since it is unclear whether they refer to the same thing. For purposes of examination, they are interpreted as referring to the same thing, because 1) as claimed in claim 1, the “thin polymeric layer” or “self-assembled polymer” function as a polymeric binder to adhere the active material to the network; and 2) “the electrode active layer is substantially free of polymeric material other than the surface treatment (comprising “a thin polymeric layer”, claim 1)”, as claimed in claim 6.
The term “substantially” in claims 6, 8 and 21 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitations associated with the term “substantially” have been rendered indefinite by the use of the term “substantially”.
Claim 24 recites “a surfactant material”. However, it is unclear whether it refers to the same thing as the “surfactant” in the “surfactant layer” recited in claim 1, or another different surfactant material.
Claim 26 recites the limitation "the active material".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this limitation is interpreted as referring to the “a plurality of electrode active material particles”.
Claim 28 recites the limitation "… of claim 28".  There is insufficient antecedent basis for this limitation in the claim.
.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  If the recited “a surfactant material” in claim 24 refers to the same thing as the “surfactant” recited in claim 1, the recitation does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1, 12, 14, 19-20 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 and 28-30 of copending Application No. 17316037 (‘037). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations recited in claims 1, 12, 14, 19-20 and 22 are taught by limitations recited in claims 1-25 and 28-30 of ‘037, excepting for the limitation “the electrode active layer contains less than ten percent by weight of polymeric binders disposed in the void space” recited in claim 1. However, in the absence of criticality or unexpected results, merely changing an amount is not patentably distinguishable since one of ordinary skill in the art would readily arrive at the claimed amount through routine experimentation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1, 4-9, 11-14, 19-22 and 24-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 and objections, set forth in this Office action.
Smithyman et al. (US 20110111279 A1) is considered the closest prior art, which teaches an apparatus ([0018] comprising an electrode active layer comprising a network of carbon nanotubes defining void spaces within the network and a plurality of electrode active material particles disposed in the void spaces within the network and enmeshed in the network (Fig. 1), 
“wherein the network is at least ninety nine percent carbon by weight and comprises an electrically interconnected network of carbon elements exhibiting connectivity above a percolation threshold and wherein the network defines one or more highly electrically conductive pathways having a length greater than 100 um;
wherein the surface treatment comprises a surfactant layer disposed on the carbon element, wherein the surfactant layer is bonded to the carbon elements and comprises a plurality of surfactant elements each having a hydrophobic end and a hydrophilic end, wherein the hydrophobic end is disposed proximal a surface of the carbon elements and the hydrophilic end is disposed distal to said surface of the carbon elements;
wherein the surface treatment further comprises a thin polymeric layer disposed on the carbon elements that promotes adhesion of the active material to the network, wherein the thin polymeric layer comprises a self-assembled polymer;”

Examiner’s Notes
Note that if the withdrawn claims are to be later rejoined and fully examined for patentability, there are at least several issues listed below:
1) In claims 2-3, the terms “major” and “minor” are relative terms, which would render the claims indefinite.
2) In claim 10, the term “overall length” is unclear as to its definition and the structure of “one or more structures formed of the carbon elements”.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.